This case is presented to the court by plaintiff in error, herein called appellant, who seeks a reversal of the judgment rendered against him in the county court of Terry county, Texas, and in favor of the First National Bank, defendant in error, herein called appellee.
The appellant sues on a written contract, a copy of which is attached to and made a part of his petition, for the recovery of $156. The appellee answered by general demurrer, special exception, general denial, and pleaded false and fraudulent representations, which induced it to execute the contract.
In response to the one issue submitted, the jury found, in effect, that appellee was induced to execute the contract by false and fraudulent representations. The appellant assigns as error the action of the court in refusing to sustain a special exception urged by him to the plea of false and fraudulent representations, and to the action of the court in refusing to exclude the testimony of appellee on the issue of fraud; but, as there is no statement of facts in the record, these assignments cannot be reviewed. Renfro v. Harris (Tex.Civ.App.) 72 S.W. 237; C., R.I.  G. Ry. Co. v. Barrett, 45 Tex. Civ. App. 73, 100 S.W. 800; Ward v. Graham (Tex.Civ.App.) 224 S.W. 294.
There is no fundamental error apparent of record, and the judgment is affrmed.